


110 HR 7066 IH: To amend the Internal Revenue Code of 1986 to expand the

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7066
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  work opportunity tax credit to include disconnected youth.
	
	
		1.Expansion of work opportunity
			 credit to include disconnected youth
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a disconnected
				youth.
					.
			(b)Disconnected
			 youthSubsection (d) of section 51 of such Code is amended by
			 redesignating paragraphs (11), (12), and (13) as paragraphs (12), (13), and
			 (14), respectively, and by inserting after paragraph (10) the following new
			 paragraph:
				
					(11)Disconnected
				youthThe term
				disconnected youth means any individual who is certified by the
				designated local agency—
						(A)as having attained
				age 16 but not age 25 on the hiring date,
						(B)as not regularly
				attending any secondary, technical, or post-secondary school during the 6-month
				period preceding the hiring date,
						(C)as not regularly
				employed during such 6-month period, and
						(D)as not readily
				employable by reason of lacking a sufficient number of basic
				skills.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
